DETAILED ACTION
Claims 1-8, 10-21 are pending, and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:
The limitation of “validating information of interest extracted from the plurality of successive frames of digital video data based on the processing result received from the image processing server, wherein the information of interest comprise text, and;” has the conjunction “and” followed by a punctuation mark “;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being un-patentable over U.S. Patent Application Number 2004/0250205 attributed to James K. Conning (hereafter referred to as Conning) and U.S. Patent Application Publication Number 2004/0071311 attributed to Choi et al. (hereafter referred to as Choi) and U.S. Patent Application Publication Number 2011/0212717 attributed to Rhoads et al. (hereafter referred to as Rhoads) and U.S. Patent Application Publication Number 2012/0185530 attributed to Areef Reza (hereafter referred to as Reza).
For claim 1: Conning discloses an image processing server, comprising at least one processor, and logic configured, upon execution thereof by the processor, to cause the server to: receive, at the server, input comprising a plurality of successive frames of digital video data captured using a mobile device [204 of figure 2, 0023, 0025, 0065], wherein the mobile device is selected from the group consisting of: a mobile telephone, and a personal digital assistant [0021]; and output a result of processing the input to the mobile device [206 of figure 2].
Conning discloses in response to receiving the input, process, in real time, the input, wherein processing the input in real time comprises processing at least the plurality of successive frames of digital video data [0065].
Conning does not detail into that in response to receiving the input, process, in real time, the input, wherein processing the input in real time comprises processing at least the plurality of successive frames of digital video data at a rate of at least about 10 frames per second (fps).
Choi discloses in response to receiving the input, process, in real time, the input, wherein processing the input in real time comprises processing at least the plurality of successive frames of digital video data at a rate of at least about 10 frames per second (fps) [0075].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Choi into Conning to explicitly include and handle data at a certain frame rate because it can be a preferred frame rate. In addition, one of ordinary skill in the art would do so because Choi elaborated on Conning. In addition, one of ordinary skill in the art would do so because a rate of 10 frames per second is well-known in the art.
Conning does not disclose wherein processing the input comprises: detecting a plurality of identifying features of a document depicted in some or all of the plurality of successive frames of digital video data, wherein the plurality of identifying features are located internally with respect to the document;
Choi discloses wherein processing the input comprises: detecting a plurality of identifying features of a document depicted in some or all of the plurality of successive frames of digital video data, wherein the plurality of identifying features are located internally with respect to the document [0056];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Choi into Conning to prevent illegal alteration [Choi: 0012]. In addition, one of ordinary skill in the art would do so because identifying feature located internally is well-known in the art.
Neither Conning nor Choi details into projecting a location of a plurality of edges of the document based on some or all of the plurality of identifying features;
Rhoads discloses projecting a location of a plurality of edges of the document based on some or all of the plurality of identifying features [0170];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Choi to distinguish the apparent image from the apparent background [Rhoads: 0170]. In addition, edge detection is well-known in the art. 
Neither Conning nor Choi or Rhodes mentions wherein the mobile device is selected from the group consisting of: a smartphone, a tablet.
Reza discloses wherein the mobile device is selected from the group consisting of a smartphone, a tablet [0022].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Reza into Conning and Choi and Rhodes to explicitly include the widely used and popular device which would increase the value of the system.
Claim 2 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Rhoads and Reza and U.S. Patent Application Publication Number 2003/0179294 attributed to Fernando C.M. Martins (hereafter referred to as Martins).
For claim 2: Conning discloses processing the input comprises at least one of: transforming a representation of the document from a native representation to an improved representation [0031] transforming the representation of the document comprises reconstructing the document within a three dimensional coordinate space based at least in part on some or all of the plurality of identifying features [0037, 0022: camera phone is inherently in a three dimensional coordinate space]; 
Neither Conning nor Choi or Rhoads or Reza discloses calculating a consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data; 
Martins discloses calculating a consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Choi and Rhoads and Reza KFX1P078-2-in order to get quality frames.
Neither Conning nor Choi or Reza or Martins discloses an optical character recognition (OCR) identity of each of a plurality of textual characters depicted in the document.
Rhoads discloses an optical character recognition (OCR) identity of each of a plurality of textual characters depicted in the document [Rhoads: 0867].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and Martin before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Choi and Reza and Martin to take the advantage of scanning the characters accurately. In addition, OCR may further offer translation services [Rhoads: 0248]. In addition, an optical character recognition is well-known in the art.
Neither Conning nor Choi discloses determining information of interest regarding the document from the transformed representation of the document, wherein the information of interest comprises text; 
Rhoads discloses determining information of interest regarding the document from the transformed representation of the document, wherein the information of interest comprises text [0561, 0830];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and Martin before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Choi and Reza and Martin. One of ordinary skill in the art would do so because information of interest regarding the document is necessary to efficiently handle the document which Rhoads has explicitly elaborated and Conning has touched on.
Neither Conning nor Choi discloses classifying the document depicted in the plurality of successive frames of digital video data according to one of a predetermined number of known document types; 
Rhoads discloses classifying the document depicted in the plurality of successive frames of digital video data according to one of a predetermined number of known document types [0111, 0167, 0761, 0766, 0802];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and Martin before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Choi and Reza and Martin. One of ordinary skill in the art would do so because organize the data for correct and efficient processing.
Rhoads discloses extracting the information of interest regarding the document from the plurality of successive frames of digital video data, wherein extracting the information comprises selecting a particular optical character recognition (OCR) alphabet to extract the information [Rhoads: 0248]; and validating the information of interest extracted from the plurality of successive frames of digital video data [Rhoads: 0234, 0791, 0802, 1102].
Claim 3 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Rhoads and Reza. 
For claim 3: Neither Conning nor Choi or Reza details on identifying information corresponding to the mobile device, the identifying information comprising an immutable mobile device identifier.
Rhoads discloses KFX1P078- 25 -identifying information corresponding to the mobile device, the identifying information comprising an immutable mobile device identifier [Rhoads: 1034]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Choi and Reza because identification of a mobile device might be necessary to handle the data.
 Rhoads discloses processing parameters, wherein the processing parameters are selected based on a classification of the document [Rhoads: 1137]; and wherein processing the input comprises processing the plurality of successive frames of digital video data further based at least in part on the identifying information [[,]] and/or the processing parameters [Rhoads: 1137].
Claim 4 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Rhoads and Reza and U.S. Patent Number 8,135,261 attributed to David Robert Black (hereafter referred to as Black).
For claim 4: Conning discloses the image processing server as recited in claim 1, wherein processing the input in real time [0065].
Neither Conning nor Choi or Rhoads or Reza discloses wherein processing the input in real time comprises processing at least the plurality of successive frames of the digital video data at a rate of at least about 60 fps.
Black discloses wherein processing the input in real time comprises processing at least the plurality of successive frames of the digital video data at a rate of at least about 60 fps [column 5, line 54-55].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and Black before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Black into Conning and Choi and Rhoads and Reza to explicitly handle video data at a certain frame rate. In addition, one of ordinary skill in the art would do so because Black elaborated on Conning.
Claim 5 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Rhoads and Reza and Martins.
For claim 5: Neither Conning nor Choi or Rhoads discloses limiting a number of the plurality of successive frames of digital video data streamed to the server KFX1P078-3-based on a number of votes required to generate a consensus processing result with a predetermined confidence level; and calculating the consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data.
Martins discloses limiting a number of the plurality of successive frames of digital video data streamed to the server KFX1P078-3-based on a number of votes required to generate a consensus processing result with a predetermined confidence level [0047] and calculating a consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Choi and Rhoads and Reza KFX1P078-2-in order to get quality frames.
Claim 6 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Rhoads and Reza.
For claim 6: Neither Conning nor Choi or Rhoads discloses wherein an amount of time elapsed between capturing at least a first of the plurality of successive frames of digital video data and processing the first of the plurality of successive frames of digital video data is in a range from about 1/30 second to about 1/10 second.
Reza discloses wherein an amount of time elapsed between capturing at least a first of the plurality of successive frames of digital video data and processing the first of the plurality of successive frames of digital video data is in a range from about 1/30 second to about 1/10 second [0059].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Reza into Conning and Choi and Rhoads to capture video data at a certain rate. In addition, one of ordinary skill would so to include and accommodate different frame rate because it can be a preferred frame rate.
Claim 7 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Rhoads and Reza and U.S. Patent Number 5,572,654 attributed to Rohan Coelho (hereafter referred to as Coelho).
For claim 7: Conning, Choi, Rhoads, Reza do not specifically disclose wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between capturing the input and completion of processing the first of the plurality of successive frames of digital video data is about 1/6 seconds or less 
Coelho discloses wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between capturing the input and completion of processing the first of the plurality of successive frames of digital video data is about 1/6 seconds or less [column 6, line 63 - column 7, line 3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Reza and Coelho before him/her, before the effective filing date of the claimed invention to incorporate Coelho into Conning, Choi and Rhoads and Reza in order to include and accommodate different frame rate which it can be a preferred frame rate.
Claims 8, 13, 16-17 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and U.S. Patent Number 7,945,573 attributed to Barnes et al. (hereafter referred to as Barnes) and Choi and Rhoads and Reza.
For claim 8: Conning discloses a computer-implemented method, comprising: capturing, using a camera of a mobile device, a plurality of successive frames of digital video data [105 of figure 1, 0023, 0025], wherein the mobile device is selected from the group consisting of: a mobile telephone and a personal digital assistant (PDA) [0021]; streaming the plurality of successive frames of digital video data from the mobile device to an image processing server, wherein the image processing server is configured to process the streamed frames of digital video data in real-time [204 of figure 2, 0023, 0025], receiving, from the image processing server, a processing result corresponding to some or all of the plurality of successive frames of digital video data streamed to the image processing server [206 of figure 2, 0023, 0025, 0065]; and further processing, using a processor of the mobile device, and according to one or more predetermined additional processing operations: some or all of the plurality of successive frames of digital video data; the processing result received from the image processing server; or both [210 of figure 2, 0023, 0025, 0065].
Conning does not disclose capturing, using a camera of a mobile device, a plurality of successive frames of digital video data at a capture rate of at least about 24 frames per second (fps);
Barnes discloses capturing, using a camera of a mobile device, a plurality of successive frames of digital video data at a capture rate of at least about 24 frames per second (fps) [column 7, line 44-46];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Barnes into Conning to explicitly include and accommodate data at a certain frame which it can be a preferred frame rate. In addition, one of ordinary skill in the art would do so because a capture rate of at least about 24 frames per second is well-known [Barnes: column 7, line 44-46]. In addition, one of ordinary skill in the art would do so because Barnes elaborated on Conning.
Barnes discloses streaming the plurality of successive frames of digital video data from the mobile device to an image processing server, wherein the streaming is characterized by a transmission rate of at least about 24 fps, wherein the image processing server is configured to process the streamed frames of digital video data in real-time [Barnes: column 7, line 62-67].
Neither Conning nor Barnes discloses processing the streamed frames of digital video data comprises: KFX1P078- 27 -detecting a plurality of identifying features of a document depicted in some or all of the plurality of successive frames of digital video data, wherein the plurality of identifying features are located internally with respect to the document.
Choi discloses processing the streamed frames of digital video data comprises: KFX1P078- 27 -detecting a plurality of identifying features of a document depicted in some or all of the plurality of successive frames of digital video data, wherein the plurality of identifying features are located internally with respect to the document [0056];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Choi into Conning and Barnes to prevent illegal alteration [Choi: 0012]. In addition, one of ordinary skill in the art would do so because identifying feature located internally is well-known in the art.
Neither Conning nor Barnes or Choi details into projecting a location of a plurality of edges of the document based on some or all of the plurality of identifying features;
Rhoads discloses projecting a location of a plurality of edges of the document based on some or all of the plurality of identifying features [0170];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi to distinguish the apparent image from the apparent background [Rhoads: 0170]. In addition, edge detection is well-known in the art.
Neither Conning nor Choi or Barnes or Rhodes mentions wherein the mobile device is selected from the group consisting of: a smartphone, a tablet.
Reza discloses wherein the mobile device is selected from the group consisting of a smartphone, a tablet [0022].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Barnes and Rhoads and Reza before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Reza into Conning and Choi and Barnes Rhodes to explicitly include the widely used and popular device which would increase the value of the system. 
For claim 13: Neither Conning nor Choi or Barnes or Reza details on identifying information corresponding to the mobile device, wherein the identifying information comprises an immutable mobile device identifier;
Rhoads discloses KFX1P078- 25 - identifying information corresponding to the mobile device, wherein the identifying information comprises an immutable mobile device identifier [Rhoads: 1034]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza because identification of a mobile device is necessary to handle the data.   
For claim 17: The computer program product as recited in claim 16, wherein streaming the plurality of successive frames of digital video data comprises transmitting the plurality of successive frames of digital video data directly from the mobile device to the image processing server [Conning: 0007, 0025].
Claim 16 is rejected using the same rationale as claim 8.   
Claims 10, 14, 18-19 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Choi and Rhoads and Reza and Martins.
For claim 10: Conning discloses an improved representation of the document depicted in the plurality of successive frames of digital video data, wherein the improved representation is generated by reconstructing the document within a three dimensional coordinate space based at least in part on some or all of the plurality of identifying features using the processor of the mobile device a determination, from the improved representation of the document of information of interest regarding the document, wherein the information of interest comprises text [0031, 0037, 0022: camera phone is inherently in a three dimensional coordinate space];
Neither Conning nor Barnes or Choi or Rhoads or Reza discloses a consensus processing result.
Martins wherein the consensus processing result [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Barnes and Choi and Rhoads and Reza KFX1P078-2-in order to get quality frames.
Neither Conning nor Barnes or Choi or Reza discloses an optical character recognition (OCR) identity of each of a plurality of textual characters depicted KFX1P078- 28 -in the document; 
Rhoads discloses an optical character recognition (OCR) identity of each of a plurality of textual characters depicted KFX1P078- 28 -in the document [Rhoads: 0867].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza and Martins to take the advantage of scanning the characters accurately. In addition, OCR may further offer translation services [Rhoads: 0248]. In addition, an optical character recognition is well-known in the art.
Neither Conning nor Barnes or Choi or Reza discloses a classification of the document; 
Rhoads discloses a classification of the document [0111, 0167, 0761, 0766, 0802];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza and Martins. One of ordinary skill in the art would do so to organize the data for correct and fast processing.
Rhoads discloses extracted the information of interest regarding the document, wherein the information are extracted using a particular optical character recognition (OCR) alphabet, wherein the particular OCR alphabet is selected based at least in part on the classification of the document; [Rhoads: 0248]; and a validation status of some or all of the extracted information of interest; and feedback guiding capture of additional frames of the digital video data [Rhoads: 0234, 0791, 0802, 1102].
For claim 14: Neither Conning nor Barnes or Choi or Reza discloses wherein the one or more predetermined additional processing operations are selected from: capturing additional video frames depicting the documentKFX1P078-7-, the capture of the additional video frames being characterized by a modification of one or more capture conditions selected from illumination, capture angle, capture distance, and capture device movement.
Rhoads discloses capturing additional video frames depicting the document, the capture of the additional video frames being characterized by a modification of one or more capture conditions selected from illumination, capture angle, capture distance, and capture device movement [0962, 0963]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Rhoads and Barnes and Choi and Reza before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza to take into consideration of different camera positioning/condition.
Neither Conning nor Choi discloses classifying the document wherein the location of the document within the plurality of successive KFX1P078-7-frames of digital video data is indicated by the processing result received from the image processing server; 
Rhoads discloses classifying the document wherein the location of the document within the plurality of successive KFX1P078-7-frames of digital video data is indicated by the processing result received from the image processing server [0111, 0167, 0761, 0766, 0802];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza. One of ordinary skill in the art would do so to organize the data for correct and efficient processing.
Rhoads discloses extracting information of interest from select locations within one or more plurality of successive KFX1P078-7-frames of the digital video data, wherein the select locations are based on the processing result received from the image processing server and the extraction employs extraction conditions determined based on the processing result received from the server [0561, 0802]; and validating information of interest extracted from the plurality of successive KFX1P078-7-frames of digital video data based on the processing result received from the image processing server wherein the information of interest comprise text [0558, 0559, 0566, 0568, 0791, 0871, 0873].
Neither Conning nor Barnes or Choi or Rhoads or Reza discloses that the processing result received from the image processing server comprises a consensus processing result.
Martins discloses the processing result received from the image processing server comprises a consensus processing result [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Barnes and Choi and Rhoads and Reza  KFX1P078-2-in order to get quality frames.
Neither Conning nor Barnes or Choi or Reza or Martins an optical character recognition (OCR) identity of each of a plurality of textual characters depicted in the document.
Rhoads discloses an optical character recognition (OCR) identity of each of a plurality of textual characters depicted in the document [Rhoads: 0867, 0882].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza and Martins to take the advantage of scanning the characters accurately. In addition, OCR may further offer translation services [Rhoads: 0248]. In addition, an optical character recognition is well-known in the art.
Claim 18 is rejected using the same rationale as claim 10.
Claim 19 is rejected using the same rationale as claim 14.
Claims 11, 20 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Rhoads and Choi and Reza and Coelho.
For claim 11: Neither Conning nor Barnes or Choi or Rhoads or Reza discloses wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between capturing the first of the plurality of successive frames of digital video data, and completion of processing the first of the plurality of successive frames of digital video data by the image processing server, is 1/6 seconds or less.
Coelho discloses wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between capturing the first of the plurality of successive frames of digital video data, and completion of processing the first of the plurality of successive frames of digital video data by the image processing server, is 1/6 seconds or less [column 6, line 63 - column 7, line 3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Coelho before him/her, before the effective filing date of the claimed invention to incorporate Coelho into Conning and Barnes and Choi and Rhoads and Reza in order to include and accommodate different frame rate.
Claim 20 is rejected using the same rationale as claim 11.
Claims 12, 15 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Choi and Rhoads and Reza and Black.
For claim 12: Neither Conning nor Barnes or Choi or Rhoads or Reza discloses wherein the streaming is characterized by a transmission rate of at least 60 fps.
Black discloses wherein the streaming is characterized by a transmission rate of at least 60 fps [column 5, line 53-54].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Rhoads and Barnes and Choi and Reza and Black before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Black into Conning and Rhoads and Barnes and Choi and Reza to explicitly include and accommodate and handle video data of a certain frame rate.
For claim 15: Conning discloses the computer implemented method as recited in claim 8, wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between completion of streaming the plurality of successive frames of digital video data to the image processing server, and completion of processing the first of the plurality of successive frames of digital video data by the image processing server, in real time [0065]. 
Neither Conning nor Barnes or Choi or Rhoads or Reza discloses streaming 1/60 seconds or less.
 Black discloses streaming 1/60 seconds or less [column 5, line 53-54].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Rhoads and Barnes and Choi and Reza and Black before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Black into Conning and Rhoads and Barnes and Choi and Reza to explicitly include and accommodate and handle video data of a certain frame rate.
Claim 21 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Choi and Rhoads and Reza and Coelho and Martins.
For claim 21: Conning discloses the computer program product as recited in claim 16, wherein the computer readable program code is further configured, upon execution thereof, to cause the mobile device to: stream to the server [204 of figure 2, 0023]; an improved representation of the document depicted in the plurality of successive frames of digital video data, wherein the improved representation is generated by reconstructing the document within a three dimensional coordinate space based at least in part on some or all of the plurality of identifying features [0037, 0022: camera phone is inherently in a three dimensional coordinate space]; and wherein streaming the plurality of successive frames of digital video data comprises transmitting the plurality of successive frames of digital video data directly from the mobile device to the image processing server [204 of figure 2, 0023]; a determination, from the plurality of successive frames of digital video data, of information of interest regarding the document, wherein the information of interest comprises text [0031]
Neither Conning nor Barnes or Choi or Reza details on in association with the plurality of successive frames of digital video data: identifying information corresponding to the mobile device, the identifying information comprising an immutable mobile device identifier;
Rhoads discloses KFX1P078- 25 -in association with the plurality of successive frames of digital video data: identifying information corresponding to the mobile device, the identifying information comprising an immutable mobile device identifier [Rhoads: 1034]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning Barnes and Choi and Reza because identification of a mobile device is necessary to handle the data.
Neither Conning nor Barnes or Choi or Rhoads or Reza discloses limit a number of the plurality of successive frames of digital video data streamed to the server based on a number of votes required to generate a consensus processing result with a KFX1P078- 35 -predetermined confidence level; and calculate the consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data;  
Martins discloses limiting a number of the plurality of successive frames of digital video data streamed to the server based on a number of votes required to generate a consensus processing result with a KFX1P078- 35 -predetermined confidence level [0046]; and calculate the consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Barnes and Choi and Rhoads and Reza KFX1P078-2-in order to get quality frames.
Neither Conning nor Barnes or Choi or Reza or Martins discloses an optical character recognition (OCR) identity of each of a plurality of textual characters depicted in the document; 
Rhoads discloses an optical character recognition (OCR) identity of each of a plurality of textual characters depicted in the document [Rhoads: 0867, 0882].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza and Martins to take the advantage of scanning the characters accurately. In addition, OCR may further offer translation services [Rhoads: 0248]. In addition, an optical character recognition is well-known in the art.
Neither Conning nor Barnes or Choi or Reza or Martins discloses a classification of the document; 
Rhoads discloses a classification of the document [0111, 0167, 0761, 0766, 0802];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Barnes and Choi and Reza and Martins. One of ordinary skill in the art would do so to organize the data for correct and fast processing.
Rhoads discloses processing parameters, wherein the processing parameters are selected based on a user-defined classification of the document [Rhoads: 1137]; 
Rhoads discloses the information of interest regarding the document, wherein the information are extracted using a particular optical character recognition (OCR) alphabet, wherein the particular OCR alphabet is selected based at least in part on the classification of the document [0867, 0882]; a validation status of some or all of the information of interest [0275, 0558, 0559, 0566, 0568, 0791, 0871, 0873]; and feedback guiding capture of additional frames of the digital video data [0238, 1193]; 
Neither Conning nor Barnes or Choi or Reza or Martins discloses capturing additional video frames depicting the document in the video data, the capture of the additional video frames being characterized by a modification of capture conditions selected from illumination, capture angle, capture distance, and capture device movement; 
Rhoads discloses capturing additional video frames depicting the document in the video data, the capture of the additional video frames being characterized by a modification of capture conditions selected from illumination, capture angle, capture distance, and capture device movement [0962, 0963]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Rhoads and Barnes and Reza and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Rhoads into Conning and Rhoads and Choi and Barnes and Reza and Martins to take into consideration of different camera positioning/condition.
 Rhoads discloses classifying the document, wherein the location of the document within the video data is indicated by the processing result received from the image processing server [0111, 0167, 0761, 0766, 0802]; extracting information of interest from select locations within one or more frames of the digital video data, wherein the select locations are based on the processing result received from the image processing server, and wherein the extracting employs extraction conditions determined based on the processing result received from the server [0248]; 
Rhoads discloses validating information of interest extracted from the digital video data based on the processing result received from the image processing server, wherein the information of interest comprise text [Rhoads: 0558, 0559, 0566, 0568, 0791, 0871, 0873];
Martins discloses wherein the processing result received from the image processing server is a consensus processing result [Martins: 0046], wherein the consensus processing result comprises an optical character recognition (OCR) identity of each of a plurality of textual characters depicted in the document [Rhoads: 0867, 0882]; 
Neither Conning or Rhoads or Barnes or Choi or Reza or Martins discloses wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between capturing the first of the plurality of successive frames of digital video data, and completion of processing the first of the plurality of successive frames of digital KFX1P078- 37 -video data by the image processing server, is 1/6 seconds or less.
Coelho discloses wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between capturing the first of the plurality of successive frames of digital video data, and completion of processing the first of the plurality of successive frames of digital KFX1P078- 37 -video data by the image processing server, is 1/6 seconds or less [column 6, line 63 - column 7, line 3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Choi and Rhoads and Reza and Martins and Coelho before him/her, before the effective filing date of the claimed invention to incorporate Coelho into Conning and Barnes and Choi and Rhoads and Reza and Martins in order to include and accommodate different frame rate.
Response to Arguments
The Applicant argues as below:
While Applicant respectfully disagrees with the rejection, and solely in order to expedite prosecution, claim 1 has been amended to further differentiate the claim from the cited references. Particularly, claim 1 has been amended to require the mobile device is selected from the group consisting of: a mobile telephone, a smartphone, a tablet, and a personal digital assistant... [and] processing the input comprises: detecting a plurality of identifying features of a document depicted in some or all of the plurality of successive frames of digital video data, wherein the plurality of identifying features are located internally with respect to the document; and projecting a location of a plurality of edges of the document based on some or all of the plurality of identifying features. 
Support for this limitation is found, inter alia, in paragraph(s) [0018] of the originally-filed application, as well as paragraphs [0100]-[0194] and FIGS. 5-6 introduced in the present amendment. In sharp contrast, none of the art of record in any combination teaches or suggests the unique combination of features claimed. Accordingly, the rejection must be withdrawn. 
Applicant's arguments regarding “mobile device is selected from the group consisting of: a mobile telephone, a smartphone, a tablet, and a personal digital assistant” have been fully considered but they are not persuasive. As described above, Conning discloses a mobile telephone and a personal digital assistant at least in paragraph 0021 and Reza discloses a smartphone, a tablet at least in paragraph 0022.
Applicant’s statement with respect to “edges” of the document have been considered but they don’t apply to Rhoads reference being used in the current rejection.
The Applicant further argues as below:
For instance, excepting Barnes, none of the art of record teach or suggest streaming data of any type to or from a mobile device of the type now specified by claim 1. Barnes discloses streaming video content from a server to a mobile device, but not streaming data of any type from the mobile device to the server, much less in real time. Furthermore, no art of record teaches or suggests detecting identifying features within video and projecting the location of edge(s) of a document based on said identifying features. Applicant respectfully requests reconsideration and allowance of claim 1. 
The statement is baseless. Conning discloses that the input data can come from a mobile device [paragraph 0007, 0021, 105 of figure 1]. Conning discloses streaming input of frames of digital video from a mobile device to the server computer. “Streaming” is a flow of continuous sequence of data. Conning discloses uploading photos to the server computer from a mobile device as evidenced by 204 of figure 2; the photos can be frames of digital video [0023]. Uploading frames of digital video is a continuous sending of flow of sequences of data. In addition, Conning explicitly discloses the processing engine streaming the resulting HTML out to the calling web browser [last line of paragraph 0068]
Regarding “real time”: Conning is explicit on disclosing all pages served are served dynamically from the latest data, and incremental changes are immediately applied and available without a separate publishing step [0064]. The server in Conning processes all input data dynamically and quickly enough so it is available immediately, in another words, the server processes the input data in “real time”.
No other new rationale has been provided.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
U.S. Patent Application Publication Number 2003/0031461 attributed to Masamichi Takayama discloses video camera generating 24 frame rate (hereafter referred to as Takayama) [0008, 0068].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D. Chaudhuri/
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173